DISSENTING OPINION. McCulloch, C. J. It is the law, beyond dispute, that the ascertainment of compensation for the taking of private property for public use under the power of eminent domain is judicial in its nature. The recognition of this principle of law is so universal that it needs no citation of authority to support it, but the majority have cited and relied on the decisions of the Supreme Court of the United State in Monongahela Navigation Co. v. United States., 148 U. S. 312. No authorities have been cited in the majority opinion in support of the conclusion they reach that a judicial inquiry necessarily means some form of trial by the established courts of the State. The same court upon which the majority relies, speaking through the same learned judge (Mr. Justice Brewer), said this: “It is within the power of the State to provide that the amount shall be determined in the first instance by commissioners, subject to an appeal to the courts for trial in the ordinary way; or it may provide that the question shall be settled by a sheriff’s jury, as it was constituted at common law, without the presence of a trial judge. These are questions of procedure which do not enter into or form the basis of fundamental right. All that is essential is that fin some appropriate way, before some properly constituted tribunal, inquiry shall be made as to the amount of compensation, and when this has been provided there is that due process of law which is required by the Federal Constitution.” Backus v. Fort Street Union Depot Co., 169 U. S. 557. There are equally clear announcements of the law on this subject by the Supreme Court of the United States in other cases. In the case of United States v. Jones, 109 U. S. 513, Mr. Justice Field, speaking for the court, said: “The proceeding for the ascertainment of the value of the property and consequent compensation to be made, is merely an inquisition to establish a particular fact as preliminary to the actual taking; and it may be prosecuted before commissioners or special boards or the courts, with or without the intervention of a jury, as the legislative power may designate. All that is required is that it shall be conducted in some fair and just manner, with opportunity to the owners of the property to present evidence as to its value, and to be heard thereon. Whether the tribunal shall be created directly by an act of Congress, or one already established by the States shall be adopted for the occasion, is a. mere matter of legislative discretion. ’ ’ It is interesting in this connection to notice the fact that Mr. Justice Field delivered the opinion of the Supreme Court of California, while he was the Chief Justice of that State, in the case of Koppikus v. State Capitol Commissioners, 16 Cal. 248, which involved the validity of a statute authorizing the building of a State capital building at Sacramento and providing a method of condemnation of property and awarding compensation. The statute provided for the ascertainment of the amount of compensation to the owners of property by the commissioners appointed to act for the State. In upholding that provision the court said: “The proceeding to ascertain the value of plaintiff’s property, and the compensation to be made to him when taken, is not an action at law; it is an inquisition on the part of the State for the ascertainment of a particular fact, as preliminary to future proceedings, and it is only requisite that it he conducted in some equitable and fair mode, to be provided by law, either with or without the intervention of a jury, opportunity being allowed to the owners or parties interested in the property to present evidence respecting its value, and to be heard thereon.” The rule of law on this subject has been clearly stated by the text-writers, and an abundance of authority is cited in support of the announced rule. In fact, I am unable to find any authorities to the contrary. In Lewis’ Eminent Domain (vol. 2, p. 927) the statement of the law is as follows: “In the absence of any special constitutional provision prescribing how compensation shall be ascertained, there is no limitation on the Legislature, except the provision that no man shall be deprived of his property except by due process of law or the law of the land. The Legislature may provide such mode as it sees fit for ascertaining the compensation, provided only that the tribunal is an impartial one and that the parties interested have an opportunity to be heard. A court or judge, with or without a jury, is an impartial tribunal; so are any disinterested men of integrity and fair intelligence forming a committee or board. ’ ’ Mr. Elliott in his work on Roads and Streets (vol. 1, sec. 311), in discussing the method of ascertaining compensation for property taken, says: “The character of the tribunal, including the manner in which its members shall be selected, is a matter to be determined by the Legislature, except where the Constitution directs how the tribunal shall be selected and what its character shall be.” The following decisions on this subject may be consulted with profit by any one desiring to pursue the inquiry: Langford v. Commissioners of Ramsey County, 16 Minn. 375; Ames v. Lake Superior & Miss. R. R. Co., 21 Minn. 241; State of Minn. v. Rapp, 39 Minn. 65; Lafayette v. Butner, 162 Ind. 460; New Orleans, etc., Rd. Co. v. Drake, 60 Miss. 621; Kramer v. R. R. Co., 5 Ohio St. 140; State v. Spencer, 53 Kan. 653. In each of the three Minnesota cases cited, above, the rule announced by the text-writers as quoted above is clearly stated. In the last of the cases in that court cited above the opinion was delivered by Judge Mitchell, and he said: “The manner of the exercise of this right (the right of eminent domain) is, except as to compensation, unrestricted by the Constitution, and addresses itself to the Legislature as a question of policy, propriety, or fitness, rather than of power. * * * Neither are the} bound to submit the question of compensation incident to the exercise of the right of eminent domain to a judicial tribunal. Provided it be an impartial tribunal, and the property-owner has an opportunity to be heard before it, the Legislature may refer the matter for determination to a jury, a court, a commission, or any other body it may designate.” In the face of these authorities, and without finding any authorities to the contrary, I am unable to agree with the conclusion of the majority that the statute in question is void because it fails to provide for a trial in one of the established courts of the State. The Constitution of this State does not require that all such inquiries shall be submitted to the courts of the State. The only provision in the Constitution in regard to the exercise of the right of eminent domain is that property shall not be taken for public purposes without due compensation. There is no attempt to prescribe the method of ascertaining compensation, and that is, necessarily, left to the will of the Legislature. Nor has it ever been held by this court that judicial power must necessarily be exercised by the established courts in every instance. Qn the contrary, we have decided that many questions. submitted to other tribunals are judicial or quasi-judicial in their nature. For instance, we have held that the various boards created by the Legislature for administrative purposes may, in some instances, act in a judicial or gwasi-judicial character, and that when so acting their judgments are subject to review. State v. R. R. Commission, 109 Ark. 100; Hall v. Bledsoe, 126 Ark. 125. We have also held that a city council may act in a quasi-judicial capacity. Pine Bluff Water & Light Co. v. City of Pine Bluff, 62 Ark. 196. In that case the opinion was written by Judge Battle, and he cites many instances of special tribunals acting in a judicial capacity. The majority seem to be influenced by the fact that there is no provision for appeal in the statute under consideration, and that this leads to the conclusion that the statute is void. It has never been held by any court, so far as I am advised, that a provision for an appeal is essential in order to constitute due process of law within the meaning of the State and Federal Constitutions. The only essentials to “due process of law” are an impartial tribunal and due notice to interested parties and opportunity to be heard. There is nothing in our Constitution which requires that an appeal must lie from all tribunals exercising judicial or qwtsi-judicial functions. The Constitution does contain specific provisions with reference to the right of appeal from each of the established courts, but there is no general provision concerning the right of appeal, and in the cases cited above we held that certiorari would lie to review the judgments of gmsi-judicial tribunals for the reason that there is no right of appeal. This decision is, in my judgment, very far-reaching in its effect, and it necessarily follows from it that in every instance where property is damaged or taken for public purposes, be it for roads, or drains, or levees, there must be an ascertainment of the value or damage in an established court having jurisdiction of the subject matter. I do not believe that such is the law, and I emphatically dissent from the conclusion announced. I am authorized to say that Mr. Justice Smith shares in the views that I have expressed.